DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Withdrawn Claim Rejections
All rejections pertaining to claims 95-107 and 112 are moot because the claims were cancelled in the amendments filed on 5/13/22.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 113-135 are rejected under 35 U.S.C. 103 as being unpatentable over Takruri (US 2015/0352176; published: Dec. 10, 2015; of record), in view of Ritchie et al. (WO 2005/120510; published: Dec. 22, 2005; in IDS dated 8/24/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Takruri is directed to compositions oil-free and fat-free aqueous suspensions of cyclosporin and contain a cyclosporin (e.g., cyclosporine), a hydrophilic pharmaceutically acceptable solvent in which the cyclosporin (e.g., cyclosporine) is soluble, a dispersing agent, a suspending agent and an aqueous vehicle, and methods of using the compositions to treat ophthalmic disorders (Abstract). Takruri teaches that method of treating an ophthalmic disorder by contacting an affected eye of a patient having the ophthalmic disorder with the composition, wherein the disorder is selected from the group consisting of dry eye syndrome, anterior or posterior uveitis, chronic eratitis, keratoconjunctivitis sicca, vernal keratoconjunctivitis, phacoanaphylactic endophthalmitis, atopic keratoconjunctivitis, conjunctivitis, vernal conjunctivitis, keratoplasty, immunoreactive graft rejection post corneal transplantation, Behcet disease, Mooren's ulcer, ocular pemphigus, and rheumatoid ulcer (limitation of instant claims 117-118 and 126-127; [0006]). In an embodiment, Takruri teaches a composition comprising: cyclosporine 0.10%, polyethylene glycol 300 2.0%, carbomer homopolymer type B 0.20%, tyloxapol 0.025%, Glycerin 2.0%, sodium chloride 0.03%, sodium hydroxide qs, pH 7.2-7.4 and purified water qs. 100, wherein “carbomer homopolymer type B” refers to carbopol 974P NF (limitations of instant claims 113-114, 122-123 and 131-132; Example 1).
With regards to instant claims 113-114, 122-123 and 131-132, Takruri teaches that the aqueous vehicle is selected from the group consisting of water, saline and phosphate buffered saline ([0031]).
With regards to the amount of tyloxapol limitations of instant claims 113-114, 122-123 and 131-132, Takruri teaches wherein the dispersing agent (e.g., tyloxapol) is present in an amount ranging from about 0.001 to about 2.0% (w/v), which overlaps with the claimed range and amounts (See MPEP 2144.05). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP §2144.05 III. Applicants have not provided any evidence showing that the claimed ranges are critical.
With regards to the preservative limitation of instant claim 114, 123 and 132, Takruri teach that the prevention of settling is important for preservative-free unit dose products and in such case, suspending agents that increase viscosity and prevent particles from settling out are used in some embodiments ([0020]).
With regards to the hydrochloric acid limitation of instant claim 114, 123 and 132, Takruri teach that the composition may include pH adjusters such as hydrochloric acid ([0032]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Takruri does not teach wherein the active agent in the formulation is 4-(7-hydroxy-2-isopropyl-4-oxo-4H-quinazolin-3-yl)benzonitrile (compound I) and wherein compound I is in an amount ranging from about 0.5% w/v to about 2.5” w/v, as required by instant claims 113-116, 122-125 and 131-134.  Although Takruri et al. teach that its compositions are used to treat ophthalmic disorders, they do not specifically teach wherein the administration of its compositions treat chronic ocular surface pain or reduce ocular hyperemia, as required by instant claims 113, 122 and 131. However, these deficiencies are cured by Ritchie et al.
	Ritchie et al. is directed to quinazolinone derivatives useful as vanilloid antagonists (Title). Ritchie et al. teach the claimed compound I (No. 29.31) and wherein the composition comprises a therapeutically effective amount of compound I, in free or salt form, and that such active agent is useful in the prevention and treatment of diseases and conditions in which human VR1 activation plays a role or is implicated, and therefore susceptible to treatment by the modulation of VR1 receptors such as eye pain. Ritchie et al. teach that the pharmaceutical compositions contain, e.g., from about 0.1% to about 99.9% of the active ingredients.
	Takruri teaches aqueous vehicle can be a phosphate buffered saline and the composition can further comprise buffers ([0031-0032]), but do not specifically teach wherein the buffer is tromethamine (TRIS), as required by instant claim 114, 123 and 132.	
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Takruri and Ritchie et al. are each directed to pharmaceutical formulations comprising active agent that can treat, for example, eye pain.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the active of Takruri with the claimed compound I taught by Ritchie et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Ritchie et al. teach that claimed compound I advantageously can treat eye pain. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to determine the concentrations that would result in a “therapeutically effective” outcome via routine experimentation, especially in view of the teachings from Ritchie et al. of the claimed compound I being useful in treating eye pain and incorporating a “therapeutically effective amount”.
	It would have been prima facie obvious to one of ordinary skill in the art to incorporate any known buffer (e.g., the commonly used TRIS) to achieve the predictable result of obtaining a composition with a stable pH.
With regards to the limitations of instant claims 119-121, 128-130 and 135, the effects (e.g., claimed reduction in pain score and reduction in hyperemia) necessarily flows from the teachings of the applied prior art, as the applied prior art teaches the same active method step of administering a composition with the same ingredients within the same concentration range to the same location in a patient. The Examiner directs attention to MPEP §2112(I-V).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 113-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 95, 101, 119-122 and 125-128 of copending Application No. 16/789,976 in view of Ritchie et al. (WO 2005/120510; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition or using the same composition. The difference is that the instant claims require administering the composition to a subject in need of treating chronic ocular surface pain. However, Ritchie et al. teach the claimed compound I (No. 29.31) and wherein the composition comprises a therapeutically effective amount of compound I, in free or salt form, and that such active agent is useful in the prevention and treatment of diseases and conditions in which human VR1 activation plays a role or is implicated, and therefore susceptible to treatment by the modulation of VR1 receptors such as eye pain. Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617